Citation Nr: 1021741	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  09-14 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as due to exposure to herbicides.  


ATTORNEY FOR THE BOARD

B.W. Hennings




INTRODUCTION

The Veteran served on active duty from February 1972 to 
December 1973. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.


FINDINGS OF FACT

1.  The Veteran did not step foot on the landmass of the 
Republic of Vietnam, did not serve in its inland waterways 
and may not be presumed to have been exposed to herbicides in 
service.  

2.  The Veteran's diabetes mellitus was not present in 
service or for a number of years thereafter, and is not 
etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, 
including as due to exposure to herbicides, are not met.  38 
U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 38 C.F.R. 
§ 3.313(a).  VA has stated that "service in the Republic of 
Vietnam" includes service on inland waterways.  See 66 Fed. 
Reg. 23,166 (May 8, 2001).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

An opinion of the General Counsel for VA interpreted that 
service on a deep-water naval vessel off the shores of 
Vietnam without proof of actual duty or visitation in the 
Republic of Vietnam may not be considered service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  
This statute defines the Vietnam era as the period beginning 
on February 28, 1961, and ending on May 7, 1975; and the 
General Counsel interpreted that this was not inconsistent 
with the definition of service in the Republic of Vietnam 
found in 38 C.F.R. §3.307(a)(6)(iii). VAOPGCPREC 27-97 (July 
23, 1997).  The opinion also interpreted that the Veteran 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) upheld the Board's interpretation that, for purposes 
of applying the presumption of exposure to herbicides under 
38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have 
actually been present at some point on the landmass or the 
inland waters of Vietnam during the Vietnam conflict.  In 
that case, the Veteran stated that while serving aboard the 
U.S.S. Mount Katmai, he often saw large clouds of chemicals 
being dropped by aircraft over the forests, and that these 
clouds would drift out over the water because of prevailing 
offshore winds and would engulf his ship.

In that decision, the Federal Circuit reversed an earlier 
United States Court of Appeals for Veterans Claims (Court) 
ruling, in which the Court rejected VA's interpretation of 38 
C.F.R. § 3.307(a)(6)(iii) that required the service member's 
presence at some point on the landmass or the inland waters 
of Vietnam.  Id.  In reversing, the Federal Circuit held that 
the Veteran was free to show that he was actually exposed to 
herbicides while on board his ship as it traveled near the 
Vietnamese coast.  However, he was not entitled to the 
benefit of the presumptions set forth in 38 U.S.C. § 1116 and 
the corresponding VA regulations, which are limited to those 
who "served in the Republic of Vietnam."

After Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), and a 
supplemental opinion by the Federal Circuit in October 2008, 
Haas v. Peake, 544 F.3d 1306 (Fed. Cir. 2008), that appellant 
filed a petition for a writ of certiorari to the Supreme 
Court, which the Supreme Court denied on January 21, 2009.  
See Haas v. Peake, 129 S. Ct. 1002 (2009), 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).  In sum, at the end of that 
legal process, the basic rule of Haas v. Peake, 525 F.3d 1168 
(Fed. Cir 2008) applies.  That is, for purposes of applying 
the presumption of exposure to herbicides under 38 C.F.R. § 
3.307(a)(6)(iii), the serviceman must have actually been 
present at some point on the landmass or the inland waters of 
Vietnam during the Vietnam conflict. 

However, even if a Veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation).\

History and Analysis

The Veteran contends that he was exposed to herbicides while 
in service and this later led to the development of diabetes 
mellitus.  The Veteran appears to assert that under the 
presumption provided by 38 C.F.R. § 3.309(e), he should be 
afforded presumptive service connection for his diabetes 
mellitus, due to exposure to herbicides.  The Board must take 
a liberal construction of his claim, that in lieu of 
presumptive service connection he is entitled to direct 
service connection for his diabetes mellitus including as due 
to herbicides.  

The Board initially notes that the Veteran's claim is based 
on the assertion that he was exposed to Agent Orange, or some 
other herbicide, during service. Specifically, the Veteran 
has asserted that that he was exposed to herbicides while his 
ship sailed through the coastal waters off of Vietnam.  

The Veteran's service personnel records and DD Form 214 show 
that he served in the Navy, with service on the USS WILLIAM 
R. RUSH during his service.  He claims that his ship stopped 
in Singapore to refuel and passed the offshore waters of 
Vietnam before heading onto Hong Kong.   He was awarded the 
National Defense Service Medal.  There is no indication in 
the official service personnel records to show the Veteran 
received any award or medal that would indicate he served on 
the landmass of Vietnam or on the inland waters of Vietnam.  
See Haas v. Nicholson, 20 Vet. App. 257 (2006).  

The Board notes that responses from the National Personnel 
Records Center (NPRC) from June 2006 and April 2007 indicate 
that there was no evidence in the Veteran's file showing any 
exposure to herbicides or substantiating any in-country 
service in the Republic of Vietnam.  The RO in June 2009 made 
a formal finding that there was insufficient information to 
send this case to the U.S. Army and Joint Services Records 
Research Center (JSRRC) or the National Archives and Records 
Administration (NARA) for corroboration of herbicide 
exposure.  The RO indicated that the Veteran was not claiming 
he steeped foot in Vietnam or that his ship operated in 
inland waterways or Vietnam's rivers, canals, estuaries and 
delta area.  The RO further indicated that a review of the 
USS WILLIAM R. RUSH's ship's history failed to show the ship 
operated inland or docked in Vietnam.   

In this case the Veteran has a current diagnosis of diabetes 
mellitus.  The question that must be answered is whether or 
not the diabetes mellitus the Veteran has was caused by or 
related to his military service.  The Veteran's contention is 
that he is entitled to a presumption of service connection 
for his diabetes mellitus due to his exposure to herbicides 
during his military service in Vietnam.  He has not submitted 
statements that indicate he ever stepped foot on Vietnam 
soil; rather he served aboard a ship that sailed through the 
coastal waters off of Vietnam.  The Veteran does not claim 
that the ship he served on traveled on the inland waters of 
Vietnam.  

There is no evidence of record that shows the Veteran was 
exposed to herbicides while onboard his ship at sea, aside 
from the Veteran's contentions.  The Veteran does not provide 
any detail regarding his alleged exposure, but even if the 
Veteran is credible, he is not competent to determine his 
exposure to a chemical herbicide aboard ship.  There is also 
no evidence of record that shows he was actually exposed to 
herbicides as the Veteran's ship traveled near the coast of 
Vietnam.  

There is no evidence that the ship (which the Board notes was 
a destroyer) the Veteran served on was on "inland waterways 
of Vietnam" nor has the Veteran made such claim, but rather 
he claims exposure while sailing off the coast of Vietnam.  
There is also no evidence that the Veteran himself ever 
served on the landmass of Vietnam.  Therefore, presumptive 
service connection due to herbicide exposure, based on 
service in the Republic of Vietnam, is not warranted.  The 
Board cannot simply assume the Veteran has the requisite type 
of service in the Republic of Vietnam as defined by 38 C.F.R. 
§ 3.313(a) and § 3.307(a)(6)(iii).  Based on the foregoing, 
including the Haas case, as explained earlier, the Board 
finds that presumptive service connection cannot be granted; 
there is no evidence that the Veteran was ever in Vietnam, as 
required by statute and regulation.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).

Having determined that the Veteran is not entitled to 
presumptive exposure to herbicides, obviating the need to 
engage in an analysis of presumptive service connection for 
diabetes mellitus, the Board turns to evaluate whether the 
Veteran is entitled to service connection on a direct basis.  
See Combee v. Brown, supra.

Service treatment records are negative for any complaint, 
treatment, or diagnosis of diabetes mellitus or elevated 
blood sugar.

Post-service private medical records from 2003 and 2004 show 
the Veteran had been diagnosed with and treated for diabetes 
mellitus.  Subsequent treatment records to 2009 show the 
Veteran's diabetic control has fluctuated.  There are no 
records that contain any indication of the etiology of the 
Veteran's diabetes mellitus.  

The Veteran does not appear to contend that he developed 
diabetes mellitus during service (indicating in one of his 
contentions that he was first diagnosed in 2000) or that it 
manifested to a compensable level within the first year after 
service; and the evidence does not show this.  

The Court has indicated that the absence of any medical 
records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board 
where it found that Veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  

There are no active duty service treatment records 
documenting any complaints or treatment in service regarding 
diabetes mellitus.  Additionally, there are no medical 
records indicating complaints or treatment for diabetes 
mellitus of the right tonsil within the first year after 
discharge from active duty service.  The earliest post-
service indication of diabetes mellitus in private medical 
records is from 2003 and 2004 medical records.  This is 30 
years after discharge from active service.  The Veteran also 
indicated when he filed his claim that his diabetes was first 
diagnosed in 2000, which is still 27 years after discharge 
from service.  The length of time between the Veteran's 
discharge from service and his diagnosis of diabetes mellitus 
is probative evidence against his claim.  

While the Veteran has stated the belief that his diabetes 
mellitus was caused by his exposure to herbicides or is 
otherwise related to his military service, as a layperson he 
is generally not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  The Veteran is not competent to attest to the cause 
of his diabetes mellitus, as this is the kind of disability 
that requires a competent medical professional's opinion.  

In summary, there is no indication of exposure to herbicides 
in service, of an injury suffered in service related to 
diabetes mellitus or diagnosis of the condition in service, 
no continuity of symptomatology directly related to diabetes 
mellitus since discharge from service and no medical nexus 
opinion between the Veteran's diabetes mellitus and any 
aspect of his military service.  For the Board to conclude 
that the Veteran's diabetes mellitus is related to the 
Veteran's military service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).  

Therefore, the evidence of record does not support the claim 
for service connection for diabetes mellitus, including as 
due to exposure to herbicides.  Since the most probative 
evidence and the greater weight of the evidence indicate that 
the Veteran's diabetes mellitus was not as a result of his 
military service, the preponderance of the evidence is 
against the claim.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for diabetes mellitus must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice include informing the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the 
Veteran concerning his claim.  In this case, the Veteran was 
notified of the respective duties of the claimant and of VA, 
as well as of the evidence needed to substantiate his claim 
for service connection by a letter in March 2006, before the 
adverse rating decision that is the subject of this appeal.  
A February 2009 letter provided the Veteran with the specific 
notice required by Dingess, supra.  Any timing issues with 
regard to notice are not prejudicial to the Veteran, as the 
claim was subsequently readjudicated by the RO in March, June 
and December 2009.  

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records and service 
personnel records.  The record also contains private 
treatment records the Veteran provided and authorized VA to 
obtain.  The Veteran has submitted an internet article.  
Statements of the Veteran have been associated with the 
record.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  The 
Veteran has not indicated that there are any available 
additional pertinent records to support his claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. §§ 
3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service- 
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

In this case, the medical evidence shows that the Veteran's 
diabetes mellitus did not manifest itself in service and was 
first shown between 27 and 30 years after active military 
service, there is no presumption of herbicide exposure that 
would trigger a presumption of service connection, and there 
is no competent evidence that suggests it is related to any 
established event, injury, or disease in service.  The Board, 
therefore, concludes that the elements of 38 C.F.R. § 
3.159(c)(4) are not met and examination is not required in 
this instance.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  







ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


